         Case 1:19-cr-00789-PGG          Document 204 Filed 03/04/20          Page 1 of 1




                    IGOR B. LITVAK, ESQ.
               ATTORNEY AND COUNSELOR AT LAW
                        1733   SHEEPSHEAD BAY ROAD, STE                  22
                                 BROOKLYN, NY 11235
                                         718-989-2908
                             IGOR@LITVAKLA WNY .COM
                            WWW .NYCCRIMELA WYER.COM

                                                                     March    4,   2020

VIAECF
The Honorable Paul G. Gardephe
Southern District of New York
500 Pearl Street
New York, NY 10007

         Re:    United States v. Edward Abayev
                Criminal Docket No. 1:19-cr-00789-PG G-16

Dear Judge Gardephe:

      My firm represents Mr. Abayev in the aforementioned case. Mr. Abayev's youngest
daughter is getting married on June 21, 2020, the wedding ceremony and reception will take
place at Long Branch, New Jersey. Mr. Abayev is hoping to attend his daughter's wedding and is
invited as one of the main guests.

        It is therefore respectfully requested that Edward Abayev's bail conditions are modified
to allow Mr. Abayev to travel to Long Branch, New Jersey from June 21, 2020 through June 22,
2020. This is Mr. Abayev's first such request since the case began, during which time he has
complied and cooperated with all conditions placed on him.

        All necessary authorities have been contacted prior to making this request. Pre-trial
officer takes no position and the AUSA has no objections.

         Thank you for your consideration of this letter.

                                                   Isl Igor Litvak
 MEMO ENDORSED                                 Igor Litvak, Esq.
 The Application is granted.                   NY Bar No. 5109749
                                               Attorney for Edward Abayev
 SO ORDERED·

      (lay
Paul G Gardephe,
                 2,-/8            tl.so;
Dated:         ,(],
           M yg 62
           ±
